Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/21 has been hereby entered.

2. Claims  1, 4-17 are pending. 


3. Claims  4-17 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.  


Claim 1  read on a culture  bag   for culturing lymphocytes  are under consideration in the instant application.



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claim 1 stand  rejected under 35 U.S.C. 103 as being unpatentable over WO 2008138214 , WO 2011052638 and US Patent 9925220 for the same reason set forth in the previous Office Action mailed on 09/22/20.




Applicant asserts that : (i) none of the prior art references teach nor suggest the claimed culture bag comprising the immobilized and non-immobilized surface. (ii) all prior art references do not teach or suggest how to make the claimed culture bag.(iii) none of the prior art teach that the same container  with immobilized surface for lymphocyte activation is combined with non-immobilized surface for lymphocyte proliferation.

 As initial matter it has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).
 Moreover, it is noted that the instant claims are drawn to the product, i.e. culture bag, not the method of making said bag or the method of activation and proliferation lymphocyte using said culture bag. 
The patentability of the product does not depend on its method of production or intended use in the absence of evidence of structural difference . In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.


Moreover, the Examiner  reiterated his position  that  that  the reference culture container would obviously  have two  inner surfaces facing each other  that are  not in contact with each other wherein only one surface has  immobilized anti-CD3 antibodies.  Moreover, it is the Examiner’s position that at the time the invention was made it would be obvious to one skill in the art that cell culture container taught in the WO’214 can include culture bags as well .

As has been stated previously, WO’214 teaches a culture container for culturing lymphocytes comprising an  immobilized surface  with anti-CD3 antibody immobilized to said surface and non-immobilized surface wherein said surfaces are not in contact with each other. 

WO’638 teaches a culture bag for culturing lymphocytes comprising an  immobilized surface  with anti-CD3 antibody immobilized to said surface and non-immobilized surface wherein said surfaces are not in contact with each other. WO’638 teaches that said container is sealed  ( see entire document, paragraph 0106, 0107, 0109). It would be immediately obvious to one skill in the art before the effective filing date of the claimed invention that said sealed container comprised gas suitable for culturing lymphocytes.


US Patent’220  teaches a culture bag for culturing lymphocytes comprising an  immobilized surface  with anti-CD3 antibody immobilized to said surface and non-immobilized surface wherein said surfaces are not in contact with each other. WO’220 teaches that said container is sealed.   It would be immediately obvious to one skill in the art before the effective filing date of 

It is noted that WO’ 214,  WO’638 or US Patent ‘220 does not explicitly teaches that anti-CD3 antibodies are immobilized at concentration of 10 to 300 ng/cm2 or that the gas is sealed in the amount of 0.001 to 4 ml per cm2

It is clear  that  both prior art and applicant used the same container for the same purposes, i.e. for activation and further expanding of said lymphocytes. Thus, it would be conventional and within the skill of the art to determine an  optimal amount of anti-CD3 antibody to be immobilized on the immobilized surface and amount of gas in the sealed container.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.


    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

6.  No claim is allowed.

7.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A 

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644